Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 20-24 are presented for examination.
Claims 20, and 22-23 are amended. 
Claims 1-19 previously canceled.
Claim 24 is new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 112 first paragraph applicant’s arguments, see page 7, filed April 1, 2021, with respect to claims 20-23 have been fully considered and are persuasive.  The 35 U.S.C. 112 first paragraph rejection of claims 20-23 have been withdrawn. 
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 10 -  page 13 (all), filed April 1, 2021, with respect to claims 20-23  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 20-23 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence, a new ground of rejection is further presented in view of Kim et al (PCT/KR2015/004072 (WO2013/163712), further published as US Pub. No.: 2017/0181214, IDS submitted 3/15/2021). A new ground of rejection is also presented in view of Damnjanovic et al (US Pub. No.:2015/0223267), and Kim et al (PCT/KR2015/006654 (WO2016/003140), further published as US Pub. No.: 2016/0219493), IDS submitted 3/15/2021).

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable Yang et al (US Pub. No.:2016/0381712), and further in view of Kim et al (PCT/KR2015/004072 (WO2013/163712), further published as US Pub. No.: 2017/0181214).

As per claim 20, Yang disclose A terminal (see Fig.7, Fig.11, UE 1120) comprising: 
a transmitter (see Fig.11, a RF unit 1126) that transmits a random access preamble (see Fig.7, para. 0093, 0094, the UE transmits a random access preamble (referred to as Message 1) to the eNB (S710), see also Fig.9, para. 0154-0155) using a resource (see Fig. 7, para. 0015, 0094, a UE receives and stores information regarding random access from an eNB through system information, the system  about a resource / using a resource for transmitting a random access preamble, clearly per paragraph 0094, in case of a non-contention based procedure, a base station allocate a non-contention random access preamble {a resource} to a UE before the UE transmits a random access preamble (S710). The non-contention random access preamble is be allocated through a dedicated signaling such as PDCCH.); and 
a receiver (see Fig.11, a processor 1122) that receives a system information corresponding to the resource in which the random access preamble is transmitted (see Fig.1, Fig.7, Fig.9,  para. 0049, 0093, upon receiving the random access preamble from the UE, the eNB transmits a random access response message (referred to as Message 2) to the UE (S720), specifically, downlink scheduling information for the random access response message are CRC-masked with a Random Access-RNTI and transmitted through an L1/L2 control channel (PDCCH), and upon receiving the downlink scheduling signal masked with the RA-RNTI, the UE receive and decode a random access response message from a Physical Downlink Shared Channel (PDSCH) / the UE receives a system information. Also, the random access response information includes Timing Advance (TA) indicating timing offset information for synchronization, information of allocation of radio resources used in uplink, and a temporary identity (e.g., T-CRNTI) for user identification / system information, see also Fig.9, para. 0154-0155, see also para. 0094, in case that a UE is allocated with a non-contention random access preamble, the UE may transmit the allocated non-contention random access preamble to a base station in a similar manner as S710. If the base station receives the non-contention random access preamble from the UE, the base station may transmit a random access response (referred to as Message 2) to the UE in a similar manner as S720);
wherein the receiver receives the system information by use of a random access response or a contention resolution message (see Fig.7, para. 0092-0094, Upon receiving the random access preamble from the UE, the eNB transmits a random access response message (referred to as Message 2) to the UE (S720). Specifically, downlink scheduling information for the random access response message may be CRC-masked with a Random Access-RNTI and may be transmitted through an L1/L2 control channel (PDCCH). Upon receiving the downlink scheduling signal masked with the RA-RNTI, the UE may receive The random access response information includes Timing Advance (TA) indicating timing offset information for synchronization, information of allocation of radio resources used in uplink, and a temporary identity (e.g., T-CRNTI) for user identification), 
wherein a type of the system information, that is received by use of the random access response or the contention resolution message (see para. 0094, in case of a non-contention based procedure, a base station may allocate a non-contention random access preamble to a UE before the UE transmits a random access preamble (S710). The non-contention random access preamble may be allocated through a dedicated signaling such as a handover command or PDCCH. In case that a UE is allocated with a non-contention random access preamble, the UE may transmit the allocated non-contention random access preamble to a base station in a similar manner as S710. If the base station receives the non-contention random access preamble from the UE, the base station may transmit a random access response (referred to as Message 2) to the UE in a similar manner as S720),  corresponds to the resource in which the random access preamble is transmitted, the terminal transmits the random access preamble in the resource that is indicated by corresponding to the type of the system information (see Fig.7, 0093-0097, a UE receives and stores information regarding random access from an eNB through system information. Thereafter, when random access is needed, the UE transmits a random access preamble (referred to as Message 1) to the eNB (S710). Upon receiving the random access preamble from the UE, the eNB transmits a random access response message (referred to as Message 2) to the UE (S720), and upon receiving the random access response information, the UE transmits an uplink message (referred to as Message 3) through an uplink Shared Channel (SCH) according to radio resource allocation information included in the response information (S730) / the resource that is indicated by the system information. After receiving the uplink message from the UE, the eNB transmits a message for contention resolution a random access response (RAR), PUSCH (or Msg3) scheduled from the RAR, accordingly, for repeated transmitting operation, a number of times of applying/performing repetition need to be signaled/configured using a predetermined resource (e.g., code/time/frequency) for each signal/channel prior to corresponding signal/channel transmission, see also Fig.8, para. 0113-0122, 0136-0143, In addition, for transmission UL grant for scheduling retransmission of Msg3 and/or DL grant for scheduling a specific PDSCH (referred to as "Msg4") transmitted for contention resolution for Msg3, a PDCCH may be repeatedly transmitted through a specific UE-search space (USS) (or based on UE-specific RNTI). The UE-specific RNTI may include, for example, temporary C-RNTI, C-RNTI, and SPS C-RNTI. Repetition related information about a USS (or UE-specific RNTI) based PDCCH may be signaled/set via (specific) SIB or RAR (or UE-specific RRC signaling) while included in the Msg3 transmission related information (Msg3-info) or irrespective of Msg3 transmission related information (Msg3-info), see also Fig.9-10,  para. 0157-0159).

Yang  however does not explicitly disclose the resource comprises a frequency bandwidth and one or more time-domain symbols available for transmitting the random access preamble.

Kim  however disclose wherein the system information indicates the resource in which the random access preamble is transmitted, the terminal transmits the random access preamble in the resource that is indicated by the system information, and the resource comprises a frequency bandwidth and one or more time-domain symbols available for transmitting the random access preamble (see Fig.5a-b, para. 0045-0047, the UE transmits a message 1 of the random access preamble with a predetermined time
frequency resource restricted to each predetermined cell (e.g., a cell identifier), and after that, transmits a message of the random access preamble, an additional SI related to a cell (e.g., a cell identifier)  the UE 10 receives a root index and a physical random access channel (PRACH) configuration index from the eNodeB 20, where 64 candidate random access preambles defined by a Zadoff-Chu (ZC) sequence are present in each cell, the root index is a logical index that is used for the UE to generate the 64 candidate random access preambles, and the transmission of a random access preamble is limited to specific time and frequency resources in each cell. Also per para. 0048-0049, the eNodeB 20 that has received the random access preamble sends a Random Access Response (RAR) to the UE 10. The random access response is detected in two steps. First, the UE 10 detects a PDCCH masked with a random access-RNTI (RA-RNTI). The UE 10 receives a random access response within a Medium Access Control (MAC) Protocol Data Unit (PDU) on a PDSCH that is indicated by the detected PDCCH). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the system information indicates the resource in which the random access preamble is transmitted, the terminal transmits the random access preamble in the resource that is indicated by the system information, and the resource comprises a frequency bandwidth and one or more time-domain symbols available for transmitting the random access preamble, as taught by Kim, in the system of Yang, so as to receive the message from the base station to the random access response message 2 and the UE 10 selects one of the 64 candidate random access preambles, the UE selects a subframe corresponding to the PRACH configuration index. The UE 10 sends the selected random access preamble in the selected subframe, see Kim, paragraphs 45-49.

As per claim 21, the combination of Yang and Kim disclose the terminal according to claim 20.

Yang further disclose wherein the receiver receives the system information based on a random access response corresponding to the random access preamble (see Fig.7,  para. 0093, upon receiving the random access preamble from the UE, the eNB transmits a random access response message 

As per claim 22, claim 22 is rejected the same way as claim 20.

As per claim 23, claim 23 is rejected the same way as claim 20. Yang further disclose A base station (see Fig.11, Base Station 1110) comprising: a receiver (see Fig.11 , a radio frequency (RF) unit 1116, see para 0210, the RF unit 1116 is connected to the processor 1112 and transmits/receives a radio signal / a transceiver/receiver); and a transmitter (see Fig.11 , a radio frequency (RF) unit 1116, see para 0210, the RF unit 1116 is connected to the processor 1112 and transmits/receives a radio signal / a transceiver/transmitter).  

As per claim 24, claim 24 is rejected the same way as claim 20.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXSecond Rejection:

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable Damnjanovic et al (US Pub. No.:2015/0223267), and further in view of Kim et al (PCT/KR2015/006654 (WO2016/003140), further published as US Pub. No.: 2016/0219493).

As per claim 1, Damnjanovice disclose A terminal (see Fig.6, UE 650) comprising: 

a receiver (see Fig.6, the receive (RX) processor 656) that receives a system information corresponding to the resource in which the random access preamble is transmitted (see Fig.7-8. Para. 0035, 0055-0057, 0080-0083, after receiving the message 1 at 730 from the UE 701, the dormant eNB 702 may send a request to the active eNB 703 for activation before sending a message 2, random access response), 
wherein the receiver receives the system information by use of a random access response or a contention resolution message (see Fig.7-8. Para. 0035, 0055-0057, 0080-0083, the dormant eNB 702 responds to the received message 1 with a message 2, random access response at 732), 
wherein a type of the system information, that is received by use of the random access response or the contention resolution message, indicates corresponds to the resource in which the random access preamble is transmitted (see Fig.7-8. Para. 0035, 0055-0057, 0080-0083, The message 2 random access response may include additional SI and/or other common parameters necessary for transmission of the message 3, L2/L3 message. The UE 701 prepares the L2/L3 message based on the additional SI and/or other common parameters, and transmits the L2/L3 message to the dormant eNB 702 at 734), 
the terminal transmits the random access preamble in the resource that is indicated by corresponding to the type of the system information (see Fig.7-8. Para. 0035, 0055-0057, 0080-0083, Referring back to FIG. 7, for example, during the random access procedure between the idle UE 701 and dormant eNB 702, after receiving the message 1 at 730 from the UE 701, the dormant eNB 702 may send a request to the active eNB 703 for activation before sending a message 2, random access response. As discussed supra, for example, the dormant eNB 702 responds to the received message 1 with a message 2, random access response at 732. As discussed supra, for example, the message 2, random access response may include additional SI and/or other common parameters necessary for transmission of the message 3, L2/L3 message, and at 814, the UE sends an L2/L3 message to the first base station based on the system information received in the received random access response. As 

Damnjanovice however dies not explicitly disclose the resource comprises a frequency bandwidth and one or more time-domain symbols available for transmitting the random access preamble.

Kim however disclose wherein a resource comprises a frequency bandwidth and one or more time-domain symbols available for transmitting the random access preamble (see para. 0045-0047, disclosed a well-known feature that transmission of a random access preamble by a UE is limited to a specific time and a specific frequency resource for each cell,  the UE transmits a message 1 of the random access preamble with a predetermined time frequency resource restricted to each predetermined cell (e.g., a cell identifier), and after that, transmits a message of the random access preamble. 1 An additional SI related to a cell (e.g., a cell identifier) corresponding to the predetermined time frequency source (corresponding to the system information corresponding to the resource to transmit the random access preamble).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a resource comprises a frequency bandwidth and one or more time-domain symbols available for transmitting the random access preamble, as taught by Kim, in the system of Damnjanovic, so as to receive the message from the base station to the random access response message 2 and the UE 10 selects one of the 64 candidate random access preambles, the UE selects a subframe corresponding to the PRACH configuration index, and the UE 10 sends the selected random access preamble in the selected subframe, see Kim, paragraphs 45-49.

As per claim 21, the combination of Damnjanovic and Kim disclose the terminal according to claim 20.

Damnjanovic further disclose wherein the receiver receives the system information based on a random access response corresponding to the random access preamble (see para. 0081-0083, the information block received by the UE may include a cell identifier of the first base station. The indication of the 

As per claim 22, claim 22 is rejected the same way as claim 20.

As per claim 23, claim 23 is rejected the same way as claim 20. Damnjanovic further disclose A base station (see Fig.6, an eNB 610) comprising: a receiver (see Fig.6 , a transceiver circuit 618/receiver); and a transmitter (see Fig.6 , a transceiver circuit 618/transmitter).  

As per claim 24, claim 24 is rejected the same way as claim 20.


XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third Rejection:

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable Chiu (US Pub. No.:2013/0039309), and further in view of Damnjanovic et al (US Pub. No.: 2014/0233530).

As per claim 20, Chiu disclose A user terminal (see Fig.1, UE2) comprising: 
a transmitter (see Fig.1, transceiver circuit 111) that transmits a random access preamble (see Fig.5, Fig.6, para. 0041-0045, an UE send a preamble to the eNB for the RA directly in step 501) using a resource (see para. 0041, an UE by default contains cached parameters of system information which are 
a receiver (see Fig.1, transceiver circuit 111) that receives a system information corresponding to the resource in which the random access preamble is transmitted (see para. 0034-0035, 0041-0045, in step 503, the UE receives back from the eNB a RAR message, the RAR message contains an indication as for whether the EAB has been activated or not,  the UE determines whether the EAB has been activated by the eNB, when the EAB is activated, in step 507 the UE interrupts the RA procedure, next in S509 the UE, reads the SIB1 and then find the EAB SIB, which contains the EAB parameters. After reading EAB SIB, the UE then in S513 decides whether it has been barred by the EAB, if so, then in S511, the UE waits for the barring time to expire before looping back to step 509 to read the SIB1 again);
 wherein the receiver receives the system information by use of a random access response or a contention resolution message (see Fig.2, para. 0034-0035, when the eNB (275) receives the RA message (201), it reply after 3 ms a RAR message (203) within a time window as indicated by the parameter ra-ResponseWindow Size, which could be 2, 3, 4, 5, 6, 7, 8, or 10 sub-frames. The RAR message (203) is encoded in sub-frames with each having a control region and a data region. The PDCCH in the control region carries control information with RA-RNTI identifier to identify the target of the RAR message (203), and the PDSCH in the data region contains MAC PDUs which carry payloads of data including an uplink grant, after the UE (250) receives the RAR message (203), the UE (250) read a reserve bit in MAC sub-headers of the MAC PDUs containing an indicator as to whether EAB has been activated or not. If the UE (250) learns that the EAB has been activated, the UE (250) interrupts the normal RA procedure and instead performs EAB procedures. If EAB had not been activated, the UE (250) may use the resource allocation information indicated by the uplink grant to transmit a message Msg3 (205) to the eNB (275) to request for RA. The Msg3 (205) transmitted by each UE may also include an unique self identity information such as the s-TMSI value).  



Damnjanovic  however disclose wherein a type of the system information, that is received by use of the random access response or the contention resolution message, indicates corresponds to the resource in which the random access preamble is transmitted, the terminal transmits the random access preamble in the resource that is indicated by corresponding to the type of the system information, and the resource comprises a frequency bandwidth and one or more time-domain symbols available for transmitting the random access preamble (see para. 0062-0063, the random access procedure between the idle UE 701 and dormant eNB 702 includes several messages, including a message 1, random access preamble; a message 2, random access response; a message 3, L2/L3 message; and a message 4, RRC connection reconfiguration message. The UE 701 initiates the access by transmitting a message 1. Message 1 is a PRACH preamble signature sequence. The dormant eNB 702 responds at 736 with a message 4, RRC connection reconfiguration message. The dormant eNB 702 then transitions into an active mode and transmits overhead signals with a nominal periodicity, at 738. The eNB 702 transmits overhead signals in the active state with greater periodicity than when in the dormant state. After changing to the active state, the eNB 702 may indicate in the SI that the eNB 702 is in the active state rather than the dormant state. In particular, when in the active state, the eNB 702 may transmit a MIB including an active state indication, system bandwidth, and other information, such as a downlink control channel configuration, a SIB1 assignment, etc. The active state indication may include multiple bits to indicate different configurations (e.g., in terms of periodicity and/or bandwidth) of a PSS, an SSS, and reference signals, such as a PRS, a CSI-RS, a CRS, or other reference signals.).



As per claim 21, the combination of Chiu and Damnjanovic disclose the terminal according to claim 20.

Chiu further disclose wherein the receiver receives the system information based on a random access response corresponding to the random access preamble (see para. 0042-0045, in step 503, the UE receives back from the eNB a RAR message, where the RAR message contains an indication as for whether the EAB has been activated or not, in step 505, the UE determines whether the EAB has been activated by the eNB, when the EAB is activated, in step 507 the UE interrupts the RA procedure,  the UE, reads the SIB1 and then find the EAB SIB which contains the EAB parameters, after reading EAB SIB, the UE then in S513 decides whether it has been barred by the EAB, if so, then in S511, the UE waits for the barring time to expire before looping back to step 509 to read the SIB1 again).  

As per claim 22, claim 22 is rejected the same way as claim 20.

As per claim 23, claim 23 is rejected the same way as claim 20. Chiu further disclose A base station (see Fig.1, eNB101) comprising: a receiver (see Fig.1 , a transceiver circuit 121/receiver); and a transmitter (see Fig.1 , see Fig.1 , a transceiver circuit 121/transmitter).  

As per claim 24, claim 24 is rejected the same way as claim 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN1030552139A – see IDS submitted 8/19/2020.
Park (US Pub. No.:2015/0351132) – see FIG. 11 is a diagram for an example method for performing a non -contention-based random access procedure; and FIG. 12 is a diagram for an example method for performing a contention-based random access procedure.
Uemura (US Pub. No.:2015/0011215) - FIG. 16 is a diagram illustrating a sequence chart illustrating a contention based random access procedure, and FIG. 17 is a sequence chart illustrating a non -contention based random access procedure. See also para. 0069, “The cell-specific linkage is a correspondence relation (coordination relation, link information) between component carriers of an uplink and a downlink, and a correspondence relation is typically shown at a part (SIB2; System Information Block Type 2) of broadcast information. The cell-specific linkage is also referred to as an SIB2 linkage, and a configuration is explicitly notified as a part of broadcast information. In addition, in a case of adding a component carrier (cell) in the carrier aggregation, a configuration of the correspondence relation is notified as an RRC message (Layer 3 message) or the configuration is implicitly notified by using information of a correspondence relation between definition of the uplink and definition of the downlink which are uniquely determined in a case of not being apparently instructed. In a case of using the RRC message, the base-station apparatus 2 may notify the mobile-station apparatus 1 of information of a different 
Park (US Pub. No.:2012/0163311) – see para. 0039-0040, 0047-0049, “The system information is configured in the form of a system information block (SIB). Each SIB includes a series of functionally related parameters. Here, SIBs may be divided into a master information block (MIB) including a limited number of parameters that are most frequently transmitted as parameters necessary for a terminal to have an initial connection to a network, SIB 1 ( SIB type 1) including parameters necessary to determine whether a cell to be selected is appropriate and information related to time domain scheduling of other SIBs, SIB 2 including channel information to be commonly shared, and the like according to their characteristics”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469